Citation Nr: 1624329	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served honorably on active duty from May 1994 to November 21, 1996.  He also served on active duty from November 22, 1996 to February 1999; however,  the character of his discharge from the second period of service is considered dishonorable for VA purposes, and is a bar to VA benefits.  Accordingly, the Board will only consider the Veteran's claim with regard to his honorable period of active service.  38 C.F.R. § 101(18).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

The Board notes that issues of entitlement to service connection for a right wrist disability, allergies, and high cholesterol are currently pending on appeal at the RO, but have not yet been certified to the Board.  These issues will be the subject of a later Board decision as appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right ankle disability.  He contends that he injured his right ankle during service, and that he has had manifestations of this condition ever since.  He further alleges that his current right ankle disability was aggravated by his service-connected left ankle disability.

Based upon a careful review of the Veteran's electronic claims file, the Board      finds that an additional examination and opinion is necessary.  The April 2014        VA examiner stated that both of the Veteran's ankles were currently normal, and    that there was no evidence that his left ankle exhibits any instability.  However, a January 2008 x-ray examination of the right ankle revealed an impression of mild degenerative changes.  A July 2009 MRI of the left ankle revealed an impression      of anterior subtalar joint effusion with extension into the tarsal sinus raising the possibility of tarsal sinus syndrome and anterior talofibular and deltoid ligament tears.  VA treatment reports, dated in June and July 2014, noted his complaints of instability in the left ankle, and the Veteran has submitted statements and testimony claiming that he has a history of instability in his left and right ankles. 

Under these circumstances, the AOJ must obtain any available updated treatment records.  Thereafter, the AOJ must schedule the Veteran for a new examination      to determine if he currently has a right ankle disability, and if so whether this condition is related to his military service and/or his service-connected left ankle disability.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his right ankle disability during the course of this appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating since October 2015.  If any requested records are unavailable, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA ankle examination to address his claim for service connection for a right ankle disability.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted, including x-rays, and the results reported.  Based on the clinical examination and a review of the evidence of record (including inservice treatment for a right ankle sprain   in July 1996), the examiner should respond to the following:

a) Please provide a diagnosis for any right ankle disability identified.  If no disability is found, the examiner should reconcile that conclusion with the January 2008 x-ray examination of the right ankle showing an impression of mild degenerative changes.  

b) Is it at least as likely as not (a probability of 50 percent of greater) that the diagnosed right ankle disability arose in service or is otherwise etiologically related to the Veteran's honorable military service (from May 1994 to November 1996), to include right ankle sprain in July 1996? 

c) If not, is it at least as likely as not the diagnosed right ankle disability was caused by his service-connected left ankle disability?

d) If not caused by the service connected left ankle disability, is it at least as likely as not that the right ankle disability was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by his service-connected disabilities, including a left ankle disability?  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the right ankle disability attributed to the service-connected disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  After undertaking the development above and any additional development deemed, the claim on appeal must be adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an appropriate opportunity to respond,  the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


